Citation Nr: 1617496	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic rhinitis. 

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a throat condition.  

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a major depressive disorder, and anxiety disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for asthma.

5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for glaucoma.

6.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision.

The Board notes that the Veteran's psychiatric disability claim on appeal had initially been characterized as two separate claims in the August 2015 statement of the case (SOC).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the holding in Clemons and based upon the Veteran's assertions, the Board finds it appropriate to evaluate the Veteran's psychiatric disabilities as one claim for service connection and has recharacterized the claim accordingly.

The issue of entitlement to a nonservice-connected pension has been raised by the record in September 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for chronic rhinitis and a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder, and the issue of entitlement to SMP are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a September 2010 Board decision, the Veteran's applications to reopen his previously denied claims of service connection for a throat condition and asthma were denied on the basis that no new and material evidence had been submitted showing that these conditions were incurred in or aggravated by alleged in-service mustard gas exposure. 

2.  Evidence received since the September 2010 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claims for service connection for a throat condition and asthma.

3.  By a January 2014 Board decision, the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as depression and PTSD, to include as due to alleged mustard gas exposure was denied on the basis that the preponderance of the evidence is against a finding that the Veteran currently suffers from PTSD or an acquired psychiatric disorder, to include depression, that is the result of a disease or injury in active duty service.  

4.  Evidence received since the January 2014 Board decision rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder.

5.  By a September 2010 Board decision, the Veteran's claim for service connection for glaucoma was denied on the basis that that there is no evidence that the Veteran's eye condition, diagnosed as chronic open angle glaucoma with associated bilateral optic nerve atrophy, is etiologically related to active service.  

6.  Evidence received since the September 2010 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for glaucoma.


CONCLUSIONS OF LAW

1.  The September 2010 Board decision denying the Veteran's applications to reopen his previously denied claims of service connection for a throat condition and asthma is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claims of service connection for a throat condition and asthma has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The January 2014 Board decision denying the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and depression has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

5.  The September 2010 Board decision denying the Veteran's claim of service connection for glaucoma is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2015).

6.  New and material evidence sufficient to reopen the Veteran's claim of service connection for glaucoma has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any errors related to the VCAA solely with regard to this application is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's applications to reopen his previously denied claims for service connection for asthma, a throat condition, and glaucoma, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
                
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A June 2014 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned, as well as what "new and material evidence" means.

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's compete service treatment records are unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts have previously been made to obtain the Veteran's complete service treatment records.  In September 2008, the VA Personnel Information Exchange System (PIES) indicated that the Veteran's file was fire-related.  The Veteran was notified regarding the missing records.  The Board finds that all records identified by the Veteran as relating to these claims have been requested and obtained, to the extent possible, to include his available VA and private medical records.  As such, the record contains sufficient evidence to make a decision on these claims, and VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claims to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claims to reopen, examinations are not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the RO last adjudicated these claims in the August 2015 statement of the case.   The Veteran's VBMS file shows that since that time he has submitted numerous additional statements reiterating his contentions and evidence, such as lay statements and articles discussing mustard gas exposure for World War II veterans.  However, since he has submitted this evidence and since his appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Since he has not done so, waiver is presumed, and the Board can proceed.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

1.  Whether new and material evidence has been submitted sufficient to reopen previously denied claims for service connection for a throat condition, asthma, and glaucoma.  

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a throat condition, asthma, and glaucoma.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran has been denied service connection for these conditions numerous times, most recently in a September 2010 Board decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the September 2010 denial of the Veteran's applications to reopen his previously denied claims of service connection for a throat condition and asthma was that no new and material evidence had been submitted showing that these conditions were incurred in or aggravated by alleged in-service mustard gas exposure.  The basis for the September 2010 denial of service connection for glaucoma was that there is no evidence that the Veteran's eye condition, diagnosed as chronic open angle glaucoma with associated bilateral optic nerve atrophy, is etiologically related to active service.  

At the time of this denial, VA and private medical records, and statements submitted by the Veteran, his family, and acquaintances were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, his family, and acquaintances; Social Security Administration (SSA) records; generic literature; private medical records; and VA medical records.  

With regard to the newly submitted VA medical records, private medical records, and SSA records, these records do not reflect that the Veteran has a throat condition, glaucoma, or asthma due to alleged in-service mustard gas exposure.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claims.  Thus, the VA medical records, private medical records, and SSA records are not deemed to be new and material evidence for the purpose of reopening these claims.

With regard to the lay statements submitted by the Veteran, his family, and acquaintances, the Board notes that the Veteran asserts that he has these disabilities as a result of exposure to mustard gas in service.  While the Veteran had previously asserted that he was exposed to mustard gas in basic training in service, he specified in recent statements submitted in support of the current claims on appeal that this exposure stemmed from service on San Jose Island in the Panama Canal Zone in 1944.  Additionally, the Veteran has submitted recent statements from acquaintances saying that he told them that he spent time on San Jose Island.

As noted above, when determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.  See Justus, supra.  In this case, the Board finds the Veteran's assertions of serving on San Jose Island to be inherently incredible for the following reasons.  The Veteran has brought forth these claims on numerous occasions, and he had previously detailed for several decades other means of alleged exposure to gas in service.  For example, at a January 1993 hearing, he stated that he developed health problems after being exposed to tear gas in gas chambers during basis training.  At a May 1995 hearing, he asserted that he was sprayed with gas while having dinner.  At a February 1996 hearing, he reiterated that he was exposed to gas during basic training exercises.  Essentially, at no point prior to the filing of these claims did the Veteran assert that he served on San Jose Island, despite the fact that he had many opportunities to do so over years.  Instead, he provided great detail in his prior testimony and statements regarding alleged exposure to gases during training.  

In light of the Veteran's failure to report this very pertinent information for the last several decades, despite having ample opportunity to do so, and his very persistent past reports of his alleged in-service gas exposure occurring during basic training, the Board finds that his recent assertions regarding service on San Jose Island are inherently incredible.  The Board concludes that if he had, in fact, went through the jungle exposure to gas exercises like he now claims, he certainly would have said so previously, especially when questioned at hearings as to details of the alleged in-service gas exposure.  Likewise, the Board finds the statements submitted by the Veteran's acquaintances are inherently incredible, as they are based solely on the Veteran's inherently credible statements (i.e., what he told them).  As such, these statements are not deemed to be new and material evidence for the purpose of reopening these claims.

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's current allegations of mustard gas exposure are not credible because a review of his contentions over the past two decades shows that his story has changed, over time, with each denial.  See, e.g., March 2008 statement (exposed to mustard gas from cleaning equipment used in mustard gas training) versus 2014 and 2015 statements.  The Board believes that if the Veteran had undergone the jungle testing in Panama that he now claims, he would have said so previously.  Instead, his initial claims as to his throat and asthma were based on exposure to dusty conditions during service, then after some denials, he claimed exposure to tear gas during basic training, and he very clearly limited his contentions to basic training activities only, then after more denials, he began to assert mustard gas exposure, at first on a second-hand basis from cleaning equipment, and now to his current detailed story about special training in the jungles on San Jose Island.  Further diminishing his credibility is the fact that when he does claim service on San Jose Island, he sends in reports from VA about mustard gas exposure, and in his statements he mirrors exactly the details from those reports, claiming them as his own (i.e., that he was issued clothing and masks and various ointments were used).  Again, with the amount of detail in his current allegations as to how the test proceeded (driven to a certain place, kept overnight, driven back, application of ointments and scrubbed with brooms, moved to another area naked, with more ointments and brooms), the Board finds it inconceivable that if these events had actually occurred, the Veteran would have forgotten to say so with all his prior claims and hearings, and denials.

With regard to the generic literature, the Board acknowledges that this literature discusses mustard gas exposure.  However, as these generic texts do not address the facts in this particular Veteran's own case, the Board finds that they do not raise a reasonable possibility of substantiating the claims.  As such, this evidence cannot be considered new and material evidence for the purpose of reopening these claims.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claims.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for an acquired psychiatric disorder, claimed as depression and PTSD, in a January 2014 Board decision.  The basis for the January 2014 denial of the Veteran's claim of service connection for an acquired psychiatric disorder, claimed as depression and PTSD, was that the preponderance of the evidence is against a finding that the Veteran currently suffers from PTSD or an acquired psychiatric disorder, to include depression, that is the result of a disease or injury in active duty service.  

At the time of this denial, VA and private medical records, and statements submitted by the Veteran, his family, and acquaintances were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, his family, and acquaintances; SSA records; generic literature; private medical records; and VA medical records.  

With regard to the newly submitted medical evidence, the Veteran submitted a medical report from Family & Ambulatory Medicine, in which the examining physician opined that the Veteran's anxiety, major depression recurrent, and PTSD began while he was in service, and to a high degree of medical certainty (much more likely than not) was due to being exposed to the stress factor settings of witnessing a soldier's suicide and during blackouts at sea when the warship he was on and the others simultaneously fired their artillery cannons in burst of celebration of Japan surrender. 

As this opinion relates the Veteran's psychiatric disabilities to service, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for a throat condition, the Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has not been submitted regarding the claim for service connection for asthma, the Veteran's claim is not reopened, and the appeal is denied. 

As new and material evidence has not been submitted regarding the claim for service connection for glaucoma, the Veteran's claim is not reopened, and the appeal is denied.  

As new and material evidence has been submitted regarding the claim for service connection for a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder, the Veteran's claim is reopened.  To this extent only, the appeal is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.

With regard to the Veteran's claim for chronic rhinitis, the Veteran submitted a February 2014 medical report from Family & Ambulatory Medicine, in which the examining physician opined that the Veteran's chronic rhinitis began while he was in service.  The physician discussed a medical record from July 1946 noting that the Veteran had a frequent sore throat while in the Army.  As the examiner gave no rationale as to why he believed that a current diagnosis of chronic rhinitis is related to sore throat complaints almost 60 years prior, the Board finds this opinion inadequate.  

The Board notes that the Veteran was provided a Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx VA examination in February 2015.  However, this examination report only discussed chronic tonsillitis.  As such, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's chronic rhinitis claim.  38 U.S.C.A. § 5103A (West 2002).  

With regard to the Veteran's claim for a psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety disorder, the Board notes that the Veteran has asserted that this disability in part stems from witnessing a man commit suicide in service.  In January 2011, the Appeals Management Center (AMC) requested any available morning reports between March 1, 1945 and May 29, 1945, for the suicide of a soldier in the 521st Quartermaster Truck Company.  Since that request, the Veteran has asserted more recently in a September 2015 statement that this suicide occurred sometime in 1945.  In light of this assertion, the Board finds that attempts should again be made to verify the Veteran's reports of witnessing a suicide in service at any point during 1945.  

If, and only if, this stressor incident is verified, the Veteran should then be afforded a new VA examination for the proper assessment of his psychiatric disability claim.  38 U.S.C.A. § 5103A (West 2002).  

With regard to the Veteran's claim for entitlement to SMP, the Board notes that the Veteran has been in receipt of permanent and total nonservice-connected pension benefits since June 9, 1972.  He is now requesting enhanced SMP benefits based upon housebound status or the need for regular aid and attendance.  He currently has no service-connected disabilities.

A Veteran may receive special monthly special monthly pension either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  Regular aid and attendance is the greater monetary award.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).  It appears that the Veteran is requesting consideration of both benefits. 

With regard to housebound status, if the Veteran does not qualify for increased benefits for aid and attendance, increased pension benefits may still be payable if the Veteran has a single permanent disability rated 100 percent disabling (not including ratings based upon unemployability under 38 C.F.R. § 4.17 , and in addition (1) has either additional disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of a disability or disabilities. 38 U.S.C.A. § 1521(e) ; 38 C.F.R. § 3.351(d) . 

As increased pension benefits may be payable to the Veteran based upon ratings for nonservice-connected disabilities, the Board finds this issue to be inextricably intertwined with the service connection issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, the Board acknowledges that the most recent code sheet attached to the February 2015 rating decision documents disability ratings for nonservice-connected disabilities for pension purposes.  However, no disability ratings were assigned for pension purposes for conjunctivitis and chronic rhinitis.  Such should be assigned upon remand. 

Finally, upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all available treatment records from the San Juan VA Medical Center (VAMC) (and associated outpatient clinics) from February 2015 to the present.

2. The AOJ should ensure that all nonservice-connected disabilities listed in the code sheet have been assigned disability ratings for pensions purposes - that is, there are no evaluations assigned to conjunctivitis and rhinitis.

3. Attempt to verify by any means necessary, to include via morning reports, the Veteran's reported stressor of a soldier committing suicide in the 521st Quartermaster Truck Company, Camp Tortuguero, Vega Baja, Puerto Rico, at any point during 1945. 

Note, VA must make as many searches as necessary within the record custodian's search date window to cover all time periods identified by the claimant. Gagne v. McDonald, Vet. App. Slip Op. 14-0334 (October 19, 2015).

4. If, and only if, any stressor incident is verified, schedule the Veteran for an appropriate VA psychiatric examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  The examiner should diagnose the Veteran with all current psychiatric disabilities.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder was caused or aggravated by his active duty service.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

5. Schedule the Veteran for an appropriate VA examination for his chronic rhinitis claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a current diagnosis of chronic rhinitis.  If so, the examiner should then render an opinion as to whether it is at least as likely as not that diagnosed chronic rhinitis was caused or aggravated by his active duty service, to include reports of chronic sore throats in service.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

6. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


